EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Micah Fincher on 3/4/2021.

The application has been amended as follows: 

Claims 164, 169 and 178 have been cancelled.

Allowable Subject Matter
Claims 161-163, 166-168, 171-175, 177 and 180 are allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 2015/0230692		Matsuuda et al
	US 2012/0238952		Mitchell et al
	US 2013/0050457		Murayama et al
	US 2010/0130823		Ando
	US 2008/0177144		Otawara
	US 6,921,363		Knowles
	US 6,454,703		Ide

US 2015/0305598		Yamashita
US 2010/0168519		Matsuo
US 2006/0252992		Mitsumori
US 2006/0200000		Sato et al
US 2002/0028984		Hayakawa et al

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	March 4, 2021